Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In response to amendment filed on 9 November 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-8 and 10-20 are allowed over the prior art of record.
                 The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 

The prior art of record does not teach: “ A method of constructing a virtual space…
		wherein determining whether to display the content comprises determining whether to activate an exposure of the content to the display area of the digital object in a fixed exposure type or a separately customized exposure type based on the contract between an owner of the content and the digital object;
		wherein, in response that the selected digital object acquires agent information on the agent from the agent, the content to be displayed through the display area is selected as agent-customized content based on the agent information, and in response that the selected digital object is not able to acquire the agent information from the agent, the content to be displayed through the display area is selected randomly”




The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Conclusion

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        9 December 2021